—Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about November 19, 1997, which denied respondent’s objection to an order of the Hearing Examiner denying respondent’s motion to vacate an order of child support entered against him on his default, unanimously affirmed, with costs.
Respondent’s objection to the denial of his motion to vacate the child support order entered against him upon default was properly denied since respondent failed to present a reasonable excuse for his failure to appear on the adjourned date he himself had requested in the support proceedings before the Hearing Examiner (see, CPLR 5015 [a] [1]). The excuse proffered by respondent in support of his objection, but not advanced before the Hearing Examiner on the motion to vacate his default, that he had a conflicting court appearance in Buffalo, was not properly raised for the first time in support of the objection (see, Family Ct Act § 439 [e]). In any event, respondent’s testimony in the Buffalo matter did not take place until the day after he was scheduled to appear in the subject support proceedings and it is, at best, unclear how the Buffalo appearance rendered the New York County appearance impracticable.
We have considered respondent’s remaining argument and find it unpersuasive. Concur — Sullivan, J. P., Tom, Lerner and Buckley, JJ.